Citation Nr: 1537661	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chronic arthralgia and Baker's cyst with limitation of motion.

2.  Entitlement to an initial rating in excess of 10 percent for left knee chronic arthralgia and Baker's cyst with instability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1989 to June 1996.

This appeal to the ore the Board of Veterans' Appeals (Board) arose  from a November 2009 rating decision in which the RO in San Juan, Puerto Rico ch continued the 10 percent rating for service-connected left knee.  The Veteran filed a notice of disagreement (NOD) in November 2009.  A statement of the case (SOC) was provided in May 2011.  The Veteran perfected his appeal with the timely submission of a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals)  (Substantive Appeal) in June 2011. 

The Veteran's claims file is now within the jurisdiction of the Atlanta, Georgia RO.

In November 2014, the Board remanded the claim on appeal for additional development.  That development having been completed, this claim is once again before the Board.

As discussed below, in a May 2011 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ) granted service connection for left knee chronic arthralgia and Baker's cyst with instability and assigned a 10 percent rating, effective February 23, 2011.  In this decision, the DRO also recharacterized  disability for which service connection was originally granted, and evaluated the disability under a different diagnostic code.  The Board deems the rating assigned for left knee chronic arthralgia and Baker's cyst with instability (awarded under Diagnostic Code 5257) to be part and parcel of the increased rating claim for left knee chronic arthralgia and Baker's cyst (now rated based upon limitation of motion) appealed to the Board.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be awarded for instability and painful limitation of motion).


Also as regards characterization of the appeal, the Board observes that a request for TDIU may be considered as a component of a claim for increase if expressly raised by a veteran or reasonably raised by the record.  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no indication via the Veteran's statements or the evidence in the claims file that such issue is raised and, thus, will not be discussed any further. 

The Board notes that additional evidence, namely VA treatment records dated through July 2015 and a VA rheumatology examination report, were associated with the record after the issuance of the February 2015 VA examination.  The Veteran has not waived initial AOJ consideration of this evidence.  However, such a waiver is not necessary as such documents were not relevant to the claims decided herein.  See 38 C.F.R. § 20.1304 (2015) 

This appeal has been processed utilizing the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless , electronic claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished. 

2.  Since the March 11, 2009 claim for increase, with respect to limitation of motion, the Veteran's left knee chronic arthralgia and Baker's cyst has manifested as reduced range of motion to include extension to no less than 10 degrees and flexion to no less than 85 degrees; but has not been of productive of with degenerative or traumatic arthritis documented on imaging studies; ankylosis, impairment of the tibia or fibula, genu recurvatum, dislocation or removal or the semilunar cartilage.

3.  Since the March 11, 2009 claim for increase, the Veteran's left knee chronic arthralgia and Baker's cyst has also manifested as intermittent mild medial/lateral instability and mild subluxation with subjective complaints of locking episodes and effusions; but has not been productive of moderate or severe instability or subluxation.

4.  The schedular criteria are adequate to rate each service-connected left disability at all pertinent points. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of motion associated with left knee chronic arthralgia and Baker's cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102. 3,321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261, 5262 (2015).

2.   Resolving all reasonable doubt in the Veteran's favor, a separate rating for instability associated with left knee chronic arthralgia and Baker's cyst is warranted from the date of the March 11, 2009 claim for increase.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  The criteria for an initial rating in excess of 10 percent for left knee chronic arthralgia and Baker's cyst with instability have not been met.  38 U.S.C.A.           §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 


The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).


VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a June 2009 letter, issued prior to the rating decision on appeal, and in the SOC, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased evaluation, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The Veteran was advised to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  As such, the Board finds that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and the reports of VA examinations. 

The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

There is no indication in the record that there is available any additional, existing evidence relevant to the matters herein decided that is not of record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of the claims.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II.  Higher Rating

A.  Factual Background

The Veteran contends that his left knee chronic arthralgia and Baker's cyst are worse than currently reflected by his 10 percent rating.  In this regard, the Veteran has provided statements that his knee condition causes pain that interferes with his normal motion.

A review of the Veteran's outpatient treatment records reveal that he has been continually treated for complaints of pain related to the left knee.  Limitation of motion of the left knee has been noted on several occasions, with objective evidence of pain.  However, there has been no documentation of any findings of ankylosis.

The Veteran was provided with a VA examination in July 2009.  At the examination, the Veteran complained that a cumulative effect of  years of physical training in the military caused the onset of left knee pain in the last one to two
years of active duty.  The Veteran was issued temporary profiles, but received no specific treatment.  The condition was progressive.  The Veteran complained of chronic intermittent left knee pain occurring on the average of two times per week and lasting one or two days at a time.  The pain was precipitated by excessive walking prolonged sitting and running.  The pain could reach a level of 8 on a scale of 1 to 10.  When the Veteran experienced flare-ups, he treated it by avoiding weight-bearing and taking medications.  Also a knee brace was noted to be helpful, as needed, during flare ups.  The Veteran  reported weakness, stiffness, and swelling with instability, giving way, locking, fatigability, and lack of endurance.

On examination, the left knee was non-tender with no overt effusion or edema.  Range of motion testing revealed left knee flexion from 10 to 95 degrees, and extension from  95 to 10 degrees extension with pain throughout the entire range of flexion and extension.  There was grinding crepitus and popping throughout range of motion of the left knee.  There was no additional loss of motion with repetitive testing.  The examiner reviewed an October 2008 magnetic resonance image (MRI) scan of the left knee which revealed small joint effusion with Baker's cyst.  The final diagnosis was left knee chronic arthralgia with limitation of motion and left Baker's cyst.

The examiner noted that the effects of the left knee condition in the work place included pain, decreased strength of a lower extremity, decreased mobility, and decreased stamina and endurance.  The effects on daily activities included moderate chores, moderate shopping,  moderate exercise, prevented sports, moderate recreation, moderate travel, none feeding, mild showering, mild dressing, mild toileting, and mild grooming.  

The Veteran was provided with an additional VA examination in February 2011.   During the examination, the Veteran reported ongoing debility since the last examination.  The Veteran reported that he worked as a truck driver for the City of Columbus, Georgia.  The Veteran reported that he experienced knee pain at a 5 on a scale of 1 to 10, with ambulation, by the end of the day.  Reportedly, there was swelling in the suprapatellar region nearly constantly.  The Veteran also had stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation weekly, locking episodes several times weekly, and repeated effusions with redness and tenderness. The current treatment was noted to be medication, nonsteroidal anti-inflammatory drugs (NSAIDS),and activity limitation.  The Veteran was able to stand 15 to 30 minutes and to walk 1/4 mile.  It was also noted that the Veteran used corrective shoes intermittently, but frequently.  

On examination, the Veteran had an antalgic gait with poor propulsion.  The examiner stated that the Veteran's morbid obesity affects his gait.  The Veteran also had callus formation on the insides of the heels and increased wear of the inside edges of the forefoot of each shoe.  The left knee had edema, tenderness,  pain at rest, weakness, abnormal motion, guarding of movement, a mass behind the knee, and mild medial/lateral instability.  The medial/lateral collateral ligament stability (varus/valgus) in 30 degrees flexion was abnormal (motion) with genu valgum with laxity on stress testing.  The Veteran had a patellar abnormality of dislocation/subluxation (mild) abnormal tracking and subpatellar tenderness.  The Veteran also had medial collateral ligament tenderness.  Range of motion testing revealed flexion to 128 degrees and extension to 0 degrees with objective evidence of pain with active motion and following repetitive motion with no additional limitations after 3 repetitions.  Both knees had bilateral functional genu valgum deformity.  An MRI of the left knee showed revealed mild  cartilaginous loss, especially in the medial compartment and a small popliteal/Baker's cyst.  The final diagnoses were bilateral genu valgum deformity of the knees, functional deficits with poor gait and weight bearing and left knee chondromalacia with cartilaginous loss.

The report of an April 2014 VA Disability Benefits Questionnaire (DBQ)  reflects the Veteran's reports of using hydrocodone/acetaminophen for knee pain one or two times per day with partial relief, flare-ups that occurred once a week and the use of a knee brace for pain.  Such flare-ups resulted in additional pain and required an extra dose of pain medication.  Other symptoms were reported to include pain on walking in both knees, difficulty bending and an inability to stand for more than 20 minutes without pain, jog or pick up objects from the floor.  

Physical examination revealed evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the area around the knee joint without evidence of crepitus.  Left knee flexion was found to be from zero degrees to 95 degrees and extension was from 95 degrees to zero degrees.  Pain was noted on flexion range of motion.  Repetitive motion testing revealed flexion to be from zero degrees to 90 degrees and extension to be from 90 degrees to zero degrees.  This functional loss was attributed to pain and fatigue by the examiner.  The examiner noted that this examination was not conducted during a flare-up and was medically consistent with the Veteran's statements describing functional loss during flare-ups.  There was no ankylosis found to be present and no history of recurrent subluxation or lateral instability.  Anterior instability, posterior instability, medial instability and lateral instability testing were found to be normal in the left knee.  Examination was also negative for recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment and a meniscal condition.  An accompanying knee X-ray revealed tri-compartment narrowing of the knee joints bilaterally without an acute fracture or loose bodies.

B.  Applicable Legal Authority

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).   The provisions of 38 C.F.R.       § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.   The application of 38 C.F.R.    § 4.59 is not limited to arthritis-related claims.   Burton v. Shinseki, 25 Vet. App. 1  (2011). 

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees, a  30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Under Diagnostic Code 5257, for evaluating "other" disability of the knee such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a.

The terms "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

C.  Analysis

The Veteran's left knee chronic arthralgia; left knee Baker's cyst had been previously rated by analogy under the Diagnostic Codes for an unrated knee disability and recurrent subluxation or lateral instability of the knee (5299-5257).  

In a May 2011 DRO decision, the AOJ awarded service connection for left knee chronic arthralgia and Baker's cyst with instability and assigned an initial rating under the diagnostic code for recurrent subluxation or lateral instability of the knee (5257).  Also in that decision, the DRO reevaluated the Veteran's left knee chronic arthralgia and Baker's cyst by analogy under the diagnostic codes for traumatic arthritis and bursitis (5010-5019).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.
 
Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the assignment of a separate, 10 percent rating for associated instability is warranted from the date of the claim for increase, but at no pertinent point has the Veteran's limitation of motion or instability associated with left knee chronic arthralgia and Baker's cyst warranted more than the 10 percent rating assigned for each disability.

First addressing limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected left knee disability has been manifested by extension limited to no less than 10 degrees and flexion was limited to no less than 95 degrees.  A July 2009 VA examiner found extension limited to 10 degrees and flexion limited to 95 degrees, while a February 2011 VA examiner found flexion limited to 128 degrees and extension to zero degrees (normal).  Such findings are consistent with a minimum 10 percent rating for limitation of extension but do not support the minimum, compensable rating for limitation of flexion.  Significantly, the July 2009 VA left X-ray was found to be normal.  As such, a higher rating under any limitation of motion criteria is not assignable.

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.   In this regard, the Board recognizes that during his July 2009 and February 2011 VA examinations, the Veteran reported left knee pain on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of left knee motion demonstrated by the Veteran during VA examinations, the Board cannot find that the overall level of disability from limited motion is commensurate to a loss of flexion to 45 degrees or less or a loss of extension to 15 degrees or less, even after taking reported pain into consideration.  To the extent that pain was reported by the Veteran after repetitive motion testing during his February 2011 VA examination, the VA examiner noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  The April 2015 VA examiner found that flexion to be limited by an additional five degrees, namely to 90 degrees, on repetitive motion testing.   However, such level of impairment is contemplated in the currently assigned 10 percent rating, and such finding, alone, is not indicative of flexion limited to 45 degrees or less or extension limited to 15 degrees or less, so as to warrant the next higher, 20 percent rating under Diagnostic Code 5260 or 5261.  even after taking reported pain into consideration.

Thus, the Board finds that, even after taking the factors identified in DeLuca and sections 4.40 and 4.45 into consideration, no higher rating based on limitation of motion is assignable.  Moreover, the post-service radiological studies, treatment notes and the VA examination reports simply do not reflect objective findings of actual ankylosis in the left knee, or any suggestion that the Veteran effectively experiences ankylosis in the knee.

With regard to the instability associated with left knee chronic arthralgia and Baker's cyst, the Veteran complained of instability, giving way and locking and reported that he worse a left knee brace during flare-ups.  While physical examination was performed, no finding related to lateral instability or recurrent subluxation was reported.  Therefore, in light of the Veteran's complaints during the July 2009 examination, and resolving all reasonable doubt in the Veteran's favor, the Board finds that assignment of a separate rating for instability is warranted throughout the course of the appeal.  

However, a rating in excess of 10 percent for lateral instability or recurrent subluxation is not warranted at any point since the March 11, 2009 claim for increase.  Here, the February 2011 VA examiner found that there was mild medial/lateral instability due to genu valgum with laxity on stress testing and that there was mild subluxation due to a patellar abnormality.  However, objective examination found normal anterior/posterior cruciate ligament instability in 30 and 90 degrees of flexion and normal medial/lateral collateral ligament stability (varus-valgus) in a neutral position.  Moreover, the April 2015 VA examiner found that there was no history of recurrent subluxation or lateral instability and that there was no joint instability found on objective examination.  Therefore, a rating in excess of 10 percent is not warranted based upon recurrent subluxation or lateral instability.

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the left knee.  There are no objective medical findings of, and the Veteran has not alleged, ankylosis, impairment of the tibia or fibula or genu recurvatum.  In the absence of such findings, evaluating either of the Veteran's left knee under Diagnostic Codes 5256, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  The February 2011 VA examiner noted that the Veteran did not have any meniscal conditions and there is otherwise no indication in the record had the Veteran  undergone any surgical procedures for a meniscal condition; evaluation under Diagnostic Code 5258 or 5259 is not warranted.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this appellate period.

In evaluating the left knee, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).   In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the left knee.

Additionally, the Board finds that at no pertinent point has the limitation or instability associated with Veteran's left knee chronic arthralgia and Baker's cyst been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the May 2011 SOC). 
  
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extra-schedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left knee.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion and instability, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5003, 5261 and 5257.  Notably, there is no evidence or argument that the applicable schedular criteria are inadequate to evaluate any aspect of left knee disability under consideration.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold requirement under Thun is not met.

The Board further notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the schedular criteria are adequate to evaluate both limitation of motion and instability associated with the left knee, and the evidence simply does not support the proposition that the Veteran's left knee presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of any such matter(s) to an appropriate VA official for consideration of any extra-schedular rating(s) is not warranted. 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for any aspect of the left knee disability, and that any higher, or earlier, rating than herein indicated must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in determining that a 10 percent rating for instability warranted from March 11, 2009 is, but otherwise finds that the preponderance of the evidence is against assignment of any higher, earlier, or additional rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990). 



ORDER

A rating in excess of 10 percent for left knee chronic arthralgia and Baker's cyst with limitation of motion is denied.

A separate rating for instability associated with left knee chronic arthralgia and Baker's cyst is granted from March 11, 2009, subject to the pertinent legal authority governing the payment of monetary benefits.

An initial rating in excess of 10 percent for left knee chronic arthralgia and Baker's cyst with instability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


